Title: From Thomas Jefferson to James Dinsmore, 24 May 1804
From: Jefferson, Thomas
To: Dinsmore, James


          
            Dear Sir
            Washington May 24. 04.
          
          Yours of the 18th. is recieved and I have this day inclosed to mr Deblois of Alexandria 20. D. for Alexander Perry and 10. D. for mrs Wanscher. mr Duncan shall have 20. D. a month and his washing done. you will be so good as to give directions for the latter. I presume he engages to continue till all the work is ready for mr Wanscher. I will thank you to keep me informed of your progress, of mr Wanscher’s and of J. Perry’s as I am anxious to have the information. I desired mr Stewart to make Joe draw off the water from the icehouse twice a week. I at the same time supposed that mr Wanscher taking his water from thence might keep it always down. I will thank you to remind mr Stewart if necessary. Accept my salutations.
          
            Th: Jefferson 
          
         